DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Page 2 of claim 1 (the last two lines  
Page 2 of claim 1 recites “backpropogation.” This should be “backpropagation.” 

Claim 5 objected to because of the following informalities:  
Line 2 recites "parameters comprises a  magnetic direction." This should be "parameters comprises a magnetic direction."  Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Allowable Subject Matter
Claim 6, 9, 16, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  prior art does not teach or fairly suggest a method of adjusting the initial the weights matrix by backprop modifying the weight for the hidden layers of the neural network by way of a back-propagation weight update formula by using errors between the outputted coordinates and the coordinates included in the learning data. This backpropagation process is completed without requiring a predetermined duration of time in which the route segment similarity factor exceeds a threshold similarity factor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-3, 5, 7, 10-13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ("DeepPositioning") in view of Choi (US 20190049231 A1).
Regarding claim 1, Zhang teaches
A method, executed in a processor of a server computing device, of crowd-sourced magnetic fingerprinting for mobile device indoor navigation with neural network re-training, the method comprising: see at least FIG. 1 and page 2 “A. System Architecture”
determining, in the processor, at a plurality of locations, a set of magnetic input parameters in accordance with a magnetic infrastructure profile of at least a portion of an indoor area, the processor implementing an input layer of a neural network, the set of magnetic input parameters providing a magnetic feature input to the input layer of the neural network; see at least FIG.’s 1-2 and pages 2-4 where a set of magnetic field values (magnetic input parameters) are collected at a plurality of indoor locations of a magnetic infrastructure profile, such as a computer laboratory room divided into many cubicles. The set of magnetic field values are measured producing a 3D vector consisting of three components of magnetic density x, y, and z. The set of magnetic input parameters are measured using sensors located in the smart phone. After collecting the data, the localization server pre-processes the raw RSSI and magnetic data to meet the requirements of input data in the deep neural network (magnetic feature input) is determined and is input into the input layer of the neural network.
receiving, from a mobile device positioned at the first location, a set of measured magnetic parameters at respective ones of the plurality of locations; see at least FIG. 2 which 
computing a route segment similarity factor for the mobile device based at least in part on the measured magnetic parameters profile of a corresponding route segment accessible from the magnetic fingerprint dataset; see at least page 2 “II. Related Work” where “[f]ingerprinting based approaches focus on efficiently comparing the observation value to a pre-recorded database inside the building.” In the offline phase, RSSI and magnetic raw data of all the predetermined RPs (reference points= a plurality of locations) is collected using the mobile device and transmitted to a localization server. In the online phase, mobile devices collect RSSI and magnetic raw data and request a localization service from the localization server. “The localization server pre-processes the collected data using the same algorithm in the offline phase and then lets them flow into deep neural network.” In other words, the measured magnetic parameters profile of a certain route is collected (offline phase) and is later used for positioning/localization (online phase) in a way that current magnetic measurements are matched against the mapped magnetic profile (magnetic fingerprints).
for at least a second location along the route, receiving at least a second set of magnetic measured parameters of the mobile device; see at least FIG. 2 which shows at least a 
computing, at an output layer of the neural network implemented by the processor, an error matrix based on comparing an initial matrix of weights associated with the at least a first neural network layer representing the magnetic feature input based on the magnetic fingerprint dataset to a magnetic feature output in accordance with the at least a second set of measured parameters; and see at least pages 2-5 where weighted training can be implemented using the pre-processed magnetic data. The weights of different RPs are calculated using formula 2. “An estimation of the unknown location can be calculated using the output results of the neural network.” “When the unsupervised training is finished, the decoder part of network is disconnected and a few fully-connected layers for regression or classification are connected to the output of encoder. During the subsequent supervised learning phase, the weights in whole network are modified to create a final system.”
recursively adjusting the initial weights matrix by backpropogation to diminish the error matrix until the magnetic feature output matches the at least a second set of magnetic measured parameters. See at least page 3 where “[t]he predicted errors propagate backward through layers to adjust the weights of all layers.” Also see at least FIG. 5 and page 5 where “[a]t first, the encoder-decoder pair is trained to achieve the output information same as its input.” Four different deep neural networks are used to evaluate the effect on localization performance. One or more deep neural network(s) consisting of a variety of hidden layers and one regression output layer. The hidden layers are pre-trained “to learn the reduced representation of the original data during unsupervised training. A fully-connected layer for 
Zhang teaches all of the elements of the current invention as stated above except if the route segment similarity factor exceeds a threshold similarity factor, adding the magnetic measured parameters as measured by the mobile device to the magnetic fingerprint dataset; 
Choi teaches it is obvious to provide the above method. See at least [0038] where “[s]ince a neural network that has not achieved sufficient learning does not have an optimized weight for the hidden layers, the result outputted at the output layer may not match the originally targeted result. Such difference between the result outputted at the output layer and the originally target result is defined as learning error.” Also see [0042] where “[t]he optimized value of the neural network may differ according to the size and resolution of the magnetic field map, and the optimal performance for indoor localization can be achieved by adjusting the error rate via substituting the values of several parameters to obtain an optimized neural network suitable for the actual environment.” Also see Table 1 and [0053] where the “learning part 150 can modify the weight of the hidden layers forming the recurrent neural network via a back-propagation process by using the errors between the outputted coordinates and the coordinates included in the learning data, i.e. the target values.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Zhang to incorporate the teachings of Choi and provide the method wherein if the route segment similarity factor exceeds a threshold similarity factor, adding the magnetic measured parameters as measured by the mobile device to the magnetic fingerprint dataset. In doing so, this can greatly enhance the accuracy of indoor 

Regarding claim 2, Zhang in view of Choi teaches
The method of claim 1 wherein the set of magnetic input parameters and the initial weights matrix are determined in the processor of the server computing device in accordance with execution of the magnetic infrastructure profile. See at least Zhang page 4 where the magnetic infrastructure profile is a computer laboratory room divided into many cubicles “forming a complex radio propagation environment and magnetic field.  The accelerometer and magnetic fields were measured and converted to coordinates with respect to the world coordinate system. Also see page 2-3 where the initial weight matrix is calculated using Formula 2.

Regarding claim 3, Zhang in view of Choi teaches
The method of claim 1 wherein the set of magnetic measured parameters comprises a magnetic field strength vector. See at least Zhang page 1 where modern smartphones are equipped with various sensors such as accelerometers and magnetometers. Also see at least Zhang page 3 where the magnetic field is measured producing a 3D vector consisting of three components of the magnetic density (magnetic field strength) vector in x, y, and z directions, respectively.



	Regarding claim 5, Zhang in view of Choi teaches
The method of claim 1 wherein the set of magnetic measured parameters comprises a magnetic direction. See at least Zhang page 3 where magnetic direction of the magnetic field is measured in units of μT. 


	Regarding claim 7, Zhang in view of Choi teaches
The method of claim 1 wherein the neural network is one of a recurrent neural network and a convolution neural network. See at least Choi FIG. 3 which illustrates the basic structure of a recurrent neural network (RNN) and [0053] where an artificial neural network, particularly an RNN is used as part of the learning part 150.

	Regarding claim 10, Zhang in view of Choi teaches
	The method of claim 1 wherein the backpropagation comprises a backward propagation of errors in accordance with the error matrix as computed at the output layer, the errors being distributed backwards throughout the weights of the at least one neural network layer. See at least Choi [0038] where the difference between the result outputted at the output layer and the originally targeted result, “[i]n the back-propagation process, the error signal at the output layer may first be calculated, using an error function.” Next, the weight for the hidden layers may be modified by way of a back-propagation weight update formula. “The 

	Regarding claim 11, Zhang in view of Choi teaches
	A server computing system for magnetic fingerprinting of an indoor area, the server computing system comprising: 
a processor; and 
a memory including instructions executable in the processor to: 
determine, in the processor, at a plurality of locations, a set of magnetic input parameters in accordance with a magnetic infrastructure profile of at least a portion of an indoor area, the processor implementing an input layer of a neural network, the set of magnetic input parameters providing a magnetic feature input to the input layer of the neural network; 
receive, from a mobile device positioned at the first location, a set of measured magnetic parameters at respective ones of the plurality of locations; 
compute a route segment similarity factor for the mobile device based at least in part on the measured magnetic parameters profile of a corresponding route segment accessible from the magnetic fingerprint dataset; 
if the similarity factor exceeds a threshold similarity factor, add the magnetic measured parameters as measured by the mobile device to the magnetic fingerprint dataset; 
for at least a second location along the route, receive at least a second set of magnetic measured parameters of the mobile device; 
compute, at an output layer of the neural network implemented by the processor, an error matrix based on comparing an initial matrix of weights associated with the at least a first neural network layer representing the magnetic feature input based on the magnetic fingerprint dataset to a magnetic feature output in accordance with the at least a second set of measured parameters; and 
recursively adjust the initial weights matrix by backpropogation to diminish the error matrix until the magnetic feature output matches the at least a second set of magnetic measured parameters.
See preceding logic for claim 1.

Regarding claim 12, Zhang in view of Choi teaches
The server computing system of claim 11 wherein the set of magnetic input parameters and the initial weights matrix are determined in the processor of the server computing device in accordance with execution of the magnetic infrastructure profile.
See preceding logic for claim 2.

	Regarding claim 13, Zhang in view of Choi teaches
The server computing system of claim 11 wherein the set of magnetic measured parameters comprises a magnetic field strength vector.	
See preceding logic for claim 3.



The server computing system of claim 11 wherein the set of magnetic measured parameters comprises a magnetic direction.
See preceding logic for claim 5.

Regarding claim 17, Zhang in view of Choi teaches
The server computing system of claim 11 wherein the neural network is one of a recurrent neural network and a convolution neural network.
See preceding logic for claim 7.

Regarding claim 20, Zhang in view of Choi teaches
The server computing system of claim 11 wherein the backpropagation comprises a backward propagation of errors in accordance with the error matrix as computed at the output layer, the errors being distributed backwards throughout the weights of the at least one neural network layer.
See preceding logic for claim 10.

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Choi as applied to claim 1 above, and further in view of Han (US20180180443 A1).
Regarding claim 4, Zhang in view of Choi teaches
The method of claim 1. Zhang in view of Choi teaches all of the elements of the current invention as stated above except wherein the set of magnetic measured parameters comprises a magnetic dip angle. 
Han teaches it is known to provide the set of magnetic measured parameters which comprises a magnetic dip angle. See at least [0058] where the magnetic dip angle is determined using the mobile computing device 100.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Zhang in view of Choi to incorporate the teachings of Han and provide the set of magnetic measured parameters which comprises a magnetic dip angle. In doing so, “the mobile computing device 100 may utilize different techniques for estimating the user’s location depending on the user’s walking gait and/or whether significant magnetic distortion has been identified.” [0017]

Regarding claim 14, Zhang in view of Choi teaches
The server computing system of claim 11 wherein the set of magnetic measured parameters comprises a magnetic dip angle.
See preceding logic for claim 4.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Choi as applied to claim 7 above, and further in view of Toh (US 20220051022 A1).

Regarding claim 8, Zhang in view of Choi teaches
The method of claim 7 wherein the at least a first neural network layer corresponds to the set of magnetic input parameters for a magnetic field component. 
Zhang in view of Choi teach all of the elements of the current invention as stated above except the method of claim 7 wherein the neural network comprises the convolution neural network. 
Toh (US 20220051022 A1) teaches it is known to provide the method wherein the neural network comprises the convolution neural network. See at least [0081] where the neural network system includes a convolution neural network (CNN). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Zhang in view of Choi to incorporate the teachings of Toh and provide the neural network comprising of the convolution neural network. In doing so, “[b]ecause there are typically fewer weights in the convolutional layer, training and using a convolutional layer may require less memory, processor cycles, and time than would an equivalent fully-connected layer.” [0081]

Regarding claim 18, Zhang in view of Choi and Toh teaches
The server computing system of claim 17 wherein the neural network comprises the convolution neural network, wherein the at least a first neural network layer corresponds to the set of magnetic input parameters for a magnetic field component.
See preceding logic for claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RUSSELL FREJD/Primary Examiner, Art Unit 3661